Fourth Court of Appeals
                               San Antonio, Texas
                                       July 9, 2019

                                  No. 04-18-00714-CV

               ESTATE OF JOANNE COOKSEY FRIEND, DECEASED,

                      From the County Court, Uvalde County, Texas
                                 Trial Court No. 6904-16
                     Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Second Motion for Extension Time to File Reply Brief is
hereby GRANTED. Time is extended to July 10, 2019.




                                                _________________________________
                                                Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court